           Case 4:18-cv-40202-TSH Document 11 Filed 01/15/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                             )
Raymond R. Mason, Sr.,                       )
        Plaintiff                            )
                                             )
        v.                                   )               Civil Action No. 18-cv-40202-TSH
                                             )
Central Mass Transit Management/             )
Worcester Regional Transit Authority;        )
David Trabucco, in Their Individual and      )
Official Capacity; Jonathan Church, in Their )
Individual and Official Capacity;            )
Amalgamated Transit Union Local 22;          )
Kenneth Kephart in Their Individual and      )
Official Capacity,                           )
        Defendants                           )
__________________________________________)


        OPPOSITION TO PLAINTIFF’S MOTIONFOR LEAVE TO FILE AMENDED
                                COMPLAINT

   I.       Introduction

         Plaintiff Raymond Mason was a van driver for the Worcester Regional Transit Authority

until he was fired in April 2017 after being caught on video talking on a cell phone while driving

his van, in violation of company policy. On November 30, 2018, Mr. Mason filed suit against

numerous parties, including his former union, Amalgamated Transit Union Local 22, and its

Business Agent, Kenneth Kephart (“Union Defendants”).

         As to the Union Defendants, the Complaint only alleges a breach of the duty of fair

representation under the National Labor Relations Act. Citing DelCostello v. Int’l Bhd. of

Teamsters, 462 U.S. 151, 172 (1983), the Union Defendants filed a motion to dismiss Mr.

Mason’s suit because it was filed well past the six-month statute of limitations for such DFR
            Case 4:18-cv-40202-TSH Document 11 Filed 01/15/19 Page 2 of 4



claims. Docket 6 and 7. Mr. Mason now moves this Court to amend his complaint for vague

reasons.

    II.      Legal Standard

          A motion to file an amended complaint is “normally evaluated under Rule 15(a)’s leave

freely given standard.” U.S. ex rel. D'Agostino v. EV3, Inc., 802 F.3d 188, 194 (1st Cir. 2015)

(citing Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when justice so requires.”)).

Even under this forgiving standard, “there are myriad reasons that might justify the denial of a

motion for leave to amend, including undue delay, repeated failure to cure deficiencies, or

futility.” Id. at 195 (emphasis added). “Futility” means that the proposed amended complaint

“would fail to state a claim upon which relief could be granted. In reviewing for ‘futility,’ the

district court applies the same standard of legal sufficiency as applies to a Rule 12(b)(6) motion.”

Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996). “While it is of course

strongly preferable that a party seeking leave to amend include a proposed amended complaint

with its motion, this district's local rules do not specifically require it and it is not technically

necessary.” Traincroft, Inc. v. Ins. Co. of the State of Pennsylvania, No. CV 14-10551-FDS,

2014 WL 12796262, at *3 (D. Mass. Sept. 5, 2014). Nonetheless, “if the factual and legal bases

for the amended complaint's allegations are unclear, amendment may be futile.” Id. 1




1
  On January 3, 2019, the Union Defendants filed a Motion to file a Reply Brief (still pending)
because Mr. Mason made numerous allegations against the Union that do not appear in his
Complaint. Docket No. 9. The Union Defendants clarified in the proposed Reply Brief that the
Complaint does not include such a litany of claims against the Union, and even if it did, those
claims would have to be dismissed. See Docket 9-1. The present motion appears to maintain the
existence of a “laundry list” of claims beyond a breach of the DFR (Doc. 10, pgs. 1-2), although
the Motion to Amend does not appear to actually seek to add them. In any event, for the reasons
argued in the proposed Reply Brief, such an amendment would be futile.
                                                                                                        2
               Case 4:18-cv-40202-TSH Document 11 Filed 01/15/19 Page 3 of 4



      III.      Legal Analysis

             Mr. Mason’s proposed amendment is very vague, which is compounded by his failure to

provide a draft amended complaint. The Union Defendants understand the gist of the Plaintiff’s

motion to be that he seeks to add a new argument as to why the Court should not consider his

lawsuit untimely. He repeatedly alludes to “newly discovered evidence,” which appears to be the

fact that the CBA includes final and binding arbitration. There is nothing new about this fact,

which Mr. Mason must have (or should have) been aware of given that his lawsuit alleges breach

of this very same CBA.

             Mr. Mason then turns to Canadian law to bolster his argument that this case was timely.

Doc. 10, pg. 3. Canadian law obviously does not apply, and the relevant standard appears in

Arriaga-Zayas v. Int'l Ladies' Garment Workers' Union-Puerto Rico Council, 835 F.2d 11, 13

(1st Cir. 1987), which holds that the statute of limitations “begins to run when the plaintiff

knows, or reasonably should have known, of the acts constituting the union’s wrongdoing.” The

allegations of Mr. Mason’s complaint make it perfectly clear he was aware of what happened

back in April 2017 when he was caught on camera talking on his cell phone. In any event, as Mr.

Mason has acknowledged, he filed a charge with the National Labor Relations Board on August

3, 2017, alleging a breach of the duty of fair representation about these same issues. Mr. Mason

was obviously aware of the alleged breach no later than August 3, 2017, when he filed the

charge, and this suit was filed more than six months after August 3, 2017. 2

      IV.       Conclusion




2
    https://www.nlrb.gov/case/01-CB-203643
                                                                                                       3
          Case 4:18-cv-40202-TSH Document 11 Filed 01/15/19 Page 4 of 4



        For the above-stated reasons, Mr. Mason’s motion to amend the suit should be denied by

this Court. 3


                                                     Respectfully submitted,

                                                     ATU LOCAL 22, AND
                                                     KENNETH KEPHART

                                                     By their attorney,

                                                     /s/ James A.W. Shaw
                                                     James A.W. Shaw
                                                     BBO # 670993
                                                     SEGAL ROITMAN, LLP
                                                     33 Harrison Ave., 7th Floor
                                                     Boston, MA 02111
                                                     (617) 603-1432
Dated: January 15, 2019                              jshaw@segalroitman.com




                                 CERTIFICATE OF SERVICE

      I hereby certify that on January 15, 2019, I served a true and accurate copy of this
document upon the Plaintiff by First Class Mail, to:

        Raymond R. Mason, Sr.
        5 Monticello Dr., West
        Worcester, MA 01603

                                                     /s/ James A.W. Shaw
                                                     James A.W. Shaw




3
  Mr. Mason objects to the Union Defendants’ observation that he has sought publicity for his
suit, noting that it was his wife, not him, who spoke with a reporter. Of course, it was Mr. Mason
himself who posed for the photograph accompanying the story. But the point was not that there
was no right to speak with the media, but rather to explain why the Union Defendants were
interested in promptly defending this suit, notwithstanding the fact that the suit has not been
served upon the Defendants.
                                                                                                 4
